Exhibit 10.3



GUARANTY AND PLEDGE AGREEMENT




This GUARANTY made and dated as of June 27, 2008, by

 

FIVE STAR PRODUCTS, INC., a corporation of the State of Delaware with its
principal corporate place of business at 10 East 40th Street, Suite 3110, New
York, New York 10016 (hereinafter referred to as "GUARANTOR")  
in favor of
 
BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States, with offices at 335 Madison Avenue, 6th
Floor, New York, New York 10017 (hereinafter referred to as called "LENDER")

 
WITNESSES THAT:


(1)                      WHEREAS, FIVE STAR GROUP, INC., a corporation of the
State of Delaware with its principal corporate place of business at 903 Murray
Road, P.O. Box 1960, East Hanover, Morris County, New Jersey (hereinafter
referred to as "BORROWER") and LENDER are parties to a certain Loan and Security
Agreement dated even date herewith (such certain Loan and Security Agreement
being called the "Loan Agreement" in this Guaranty and such term being more
fully defined in Article I below);
 
(2)                      WHEREAS, pursuant to the Loan Agreement, BORROWER has
obtained the benefits of a $35,000,000 revolving loan facility (called the
"Revolving Loan" in this Guaranty and more fully defined in Article I below)
from LENDER; and
 
1

--------------------------------------------------------------------------------


 
(3)                      WHEREAS, it is a condition of the obligation of LENDER
to execute the Loan Agreement and to extend to BORROWER the benefits of the
Revolving Loan that this Guaranty shall have been executed and shall be in full
force and effect; and
 
(4)                      WHEREAS, GUARANTOR desires that LENDER enter into the
Loan Agreement and extend the Revolving Loan to BORROWER as aforesaid and, as a
result, executes this Guaranty as an inducement to LENDER to do so;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, GUARANTOR does hereby covenant and warrant to LENDER as follows:


 
ARTICLE I
 
DEFINITIONS


Section 1.1        Definitions.
 
(a)           The terms "BORROWER", "GUARANTOR" and "LENDER" shall have the
meanings given those terms in the Preamble and Preliminary Statements of this
Guaranty.
 
(b)           "Collateral" shall mean all property, whether real, personal or
mixed, or tangible or intangible, now or at any time hereafter given to secure
the Liabilities by GUARANTOR or by BORROWER. In all cases, the term "Collateral"
includes but is not limited to Collateral (as defined in the Loan Agreement) and
products and Proceeds (as defined in the Uniform Commercial Code) thereof.
 
(c)           "Loan Agreement" is a collective term which means (1) that certain
Loan and Security Agreement dated even date herewith between LENDER and BORROWER
and (2) all extensions, modifications (including without limitation
modifications increasing or decreasing the amount of the Revolving Loan),
refinancings, renewals, substitutions, replacements and/or redatings of such
certain Loan and Security Agreement.
 
2

--------------------------------------------------------------------------------


 
(d)           "Loan Documents" means this Guaranty, the Loan Agreement, the
Revolving Note, the Subordination Agreement, UCC-1 financing statements and
other documents required under the Loan Agreement or related thereto and hereto
and  all extensions, modifications, refinancings, renewals, substitutions,
replacements and/or redatings of any of the foregoing.
 
(e)           "Pledged Property" shall have the meaning given that term in
Section 3.1 below.
 
(f)            The terms "Advances", “Lending Formula”, "Liabilities",
"Materially Adverse Effect", "Revolving Loan" and "Revolving Note" and all other
capitalized words and terms not defined herein shall have the respective
meanings and shall be construed herein as provided in the Loan Agreement.
 
Section 1.2        Incorporation of Loan Agreement.  Any reference to a
provision of the Loan Agreement shall be deemed to incorporate that provision
herein.
 
ARTICLE II
 
COVENANTS AND AGREEMENTS


Section 2.1        The Guaranty.
 
(a)           GUARANTOR hereby unconditionally and irrevocably guarantees to
LENDER as a primary obligor and not as a mere surety each and all of the
following:
 
 
(1)
BORROWER's aforementioned indebtedness in the principal sum of THIRTY-FIVE
MILLION AND NO/100 ($35,000,000.00) DOLLARS, lawful money of the United States,
due under the Revolving Loan and the Revolving Note (including all Advances,
re-Advances, borrowings and re-borrowings under the Revolving Loan and the
Revolving Note), and  all extensions, modifications (including without
limitation modifications increasing or decreasing the amount thereof),
refinancings, renewals, substitutions, replacements and/or redatings thereof, to
be repaid with interest thereon as provided in the Revolving Note;

 
3

--------------------------------------------------------------------------------



 
 
(2)
the payment of Advances, re-Advances, borrowings and re-borrowings made from
time to time by LENDER to BORROWER not in compliance with the Lending Formula
described and defined in Article II of the Loan Agreement and/or not in
compliance with the "loan value" requirements of Article II of the Loan
Agreement, and the interest thereon;



 
(3)
the payment of Advances, re-Advances, borrowings and re-borrowings made from
time to time by LENDER to BORROWER over and above any monetary limitation on the
Revolving Loan and over and above any other lending limitation contained in the
Loan Agreement, and the interest thereon;



 
(4)
the payment of all Liabilities;



 
(5)
BORROWER’s obligation to indemnify LENDER from and against any and all claims,
damages, losses, liabilities, reasonable costs or expenses whatsoever which
LENDER may incur (or which may be claimed against LENDER by any person or entity
whatsoever) by reason of or in connection with the execution and delivery of, or
payment or failure to pay under the Revolving Loan and/or the Loan Agreement;



 
(6)
all other indebtedness, liabilities and obligations owing, arising, due and
payable from BORROWER to LENDER of every kind or nature, whether absolute or
contingent, due or to become due, joint or several, liquidated or unliquidated,
matured or unmatured, primary or secondary, now existing or hereafter incurred,
purchase money or nonpurchase money, arising under the Loan Agreement or any of
the other Loan Documents, regardless of the form or purpose of such
indebtedness, liabilities or obligations, including, without limitation, all
interest, commissions, checking account overdrafts, bank overdrafts, charges,
expenses, attorneys' fees and obligations which BORROWER may have (under
contract or any applicable law) to reimburse LENDER in connection with any hedge
contract, foreign exchange contract, letter of credit, indemnity or guaranty
issued by LENDER to BORROWER or for BORROWER's benefit pursuant hereto;

 
4

--------------------------------------------------------------------------------


 
 
(7)
the amount due upon any notes or other obligations given to, or received by,
LENDER on account of any of the foregoing; and



 
(8)
the performance and fulfillment by BORROWER of all the terms, conditions,
promises, covenants and provisions contained in the Loan Agreement and the other
Loan Documents to which BORROWER is a party, whether now existing or hereafter
arising or created.



(b)           The liability of GUARANTOR hereunder shall not be limited in any
way. The continuing liability of GUARANTOR shall not be affected by nor shall
anything herein contained be deemed to be a limitation on the nature or the
amount of loans or Advances now or hereafter made by LENDER to BORROWER.
 
(c)           All payments by GUARANTOR shall be paid in lawful money of the
United States of America.  Each and every default in payment of the principal
of, and premium, if any, and interest on the Revolving Loan and the other
Liabilities shall give rise to a separate cause of action hereunder, and
separate suits may be brought hereunder as each cause of action arises.
 
(d)           The obligations of GUARANTOR under this Guaranty shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of BORROWER in respect of the Liabilities is rescinded or must be
otherwise restored by any holder of any of the Liabilities, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and GUARANTOR
agrees that it will indemnify LENDER on demand for all reasonable costs and
expenses (including, without limitation, reasonable fees of counsel) incurred by
LENDER in connection with any such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.  The provisions of this subsection
shall survive the termination of this Guaranty.
 
5

--------------------------------------------------------------------------------


 
Section 2.2        Unconditional Nature of Guaranty.
 
(a)           The obligations of GUARANTOR under this Guaranty shall be absolute
and unconditional and shall remain in full force and effect until the entire
principal of, and premium, if any, and interest on the Revolving Loan and the
other Liabilities shall have been paid.
 
(b)           The aforesaid obligations shall not be affected, modified or
impaired upon the happening from time to time of any event, including without
limitation any of the following, whether or not with notice to, or consent of
GUARANTOR:
 
 
(1)
the compromise, settlement, release, change, modification, amendment (whether
material or otherwise) or termination of any or all of the obligations, duties,
covenants or agreements of any party under the Loan Documents;



 
(2)
the failure to give notice to GUARANTOR of the occurrence of an Event of Default
under the terms and provisions of the Loan Documents;



 
(3)
the waiver of the payment, performance or observance of any of the obligations,
conditions, covenants or agreements contained in the Loan Documents;



 
(4)
the extension of the time for any of the following:



 
(A)
the payment of the principal of, premium, if any, or interest due on the
Revolving Loan; or



 
(B)
the payment of any other Liabilities; or

 
6

--------------------------------------------------------------------------------


 
 
(C)
the performance of any other obligations, covenants or agreements of any person
or entity under or arising out of the Loan Documents;



 
(5)
the extension, modification (including without limitation any modification
increasing or decreasing the amount of any debt), refinancing, renewal,
substitution, replacement, and/or redating of any Loan Documents or the
extension, renewal, modification or waiver of the performance of any obligation
thereunder;



 
(6)
the taking or the omission of any of the actions referred to in the Loan
Documents;



 
(7)
the release (whether with or without consideration), impairment, failure to
perfect a security interest in, exchange, surrender, substitution or
modification of any of the Collateral;



 
(8)
any failure, omission or delay on the part of LENDER to enforce, assert or
exercise any right, power or remedy conferred on it in the Loan Documents or any
other action or acts on the part of LENDER;



 
(9)
the voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all the assets, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition with creditors or readjustment or,
other similar proceedings which affect any of the following:



(A)           BORROWER; or


(B)           GUARANTOR; or


(C)           any assets of the foregoing;


 
(10)
any allegation of invalidity or any contest of the validity of any of the Loan
Documents in any proceeding;



 
(11)
the default or failure of BORROWER or GUARANTOR fully to perform any of the
obligations set forth in the Loan Documents;

 
 
(12)
any lack of validity or enforceability of any of the Loan Documents;

 
7

--------------------------------------------------------------------------------


 
 
(13)
any amendment or waiver of or any consent to departure from all or any of the
Loan Documents;



 
(14)
the existence of any claim, setoff, defense or other rights which BORROWER or
GUARANTOR may have at any time against any person whether in connection with
this Guaranty, the other Loan Documents or any unrelated transactions; or



 
(15)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing.



Section 2.3        Events of Default.  An "Event of Default" hereunder shall
exist if an Event of Default (as that term is defined in the Loan Agreement)
occurs under the Loan Agreement.
 
Section 2.4        Remedies and Actions.
 
(a)           Upon the occurrence of an Event of Default hereunder, LENDER may
proceed directly against GUARANTOR. This is a guaranty of payment and not a
guaranty of collection, and upon the occurrence of an Event of Default
hereunder, this Guaranty may be enforced directly against GUARANTOR (1) without
first proceeding against BORROWER or (2) without first proceeding against any
collateral, pledged or assigned as security for the payment of the principal of
and interest on the Liabilities (whether or not such collateral is pledged or
assigned under the Loan Agreement, under this Guaranty or otherwise) or (3)
without first proceeding against or exhausting any other remedies which LENDER
may have or (4) without first resorting to any other security held by LENDER,
regardless of by whomsoever given.
 
8

--------------------------------------------------------------------------------


 
(b)           (1)           Upon the occurrence of an Event of Default, LENDER
may immediately, and without notice or other action, set-off and apply against
the Liabilities (A) the balance of every deposit account, now or hereafter
existing, of GUARANTOR with LENDER, or any of LENDER's agents or any bank
affiliated with LENDER or in transit to any of them and/or (B) all money,
instruments, securities, documents, credits, claims, and other property of
GUARANTOR, now or hereafter in the possession or custody of LENDER, or any of
LENDER's agents or in transit to any of them and/or (C) any sum now or hereafter
owed by LENDER, or any of LENDER's agents in any capacity to GUARANTOR whether
due or not and/or (D) all additions, substitutions, replacements, and increments
to the above-listed collateral, as well as proceeds of all of the above-listed
collateral in whatever form, including cash, negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements or
other documents, insurance or condemnation awards.
 
(2)           ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE REVOLVING LOAN,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO THE FOREGOING, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  LENDER may do the
foregoing even though some or all of the Liabilities may be unmatured and
regardless of the adequacy of any other Collateral securing the
Liabilities.  LENDER shall be deemed to have exercised such right of set-off and
to have made a charge against any such sum immediately upon the occurrence of
such Event of Default, even though the actual book entries may be made at some
time subsequent thereto.
 
(c)           The rights of LENDER under this Article are in addition to all
other remedies, statutory and otherwise, which are available to it at law or in
equity or otherwise and whether or not under the terms of any of the other Loan
Documents.
 
9

--------------------------------------------------------------------------------


 
Section 2.5        Delay of Subrogation Rights.
 
(a)           GUARANTOR shall not be subrogated, in whole or in part, to the
rights of any person in the Loan Documents until all of the Liabilities shall
have first been paid in full.
 
(b)           GUARANTOR shall not exercise rights (whether of contribution,
indemnification or otherwise) it may have against BORROWER until all of the
Liabilities shall have first been paid in full.
 
Section 2.6        Waiver of Notice of Acceptance and Reliance.  GUARANTOR
hereby expressly waives notice of acceptance and reliance on this Guaranty.
 
Section 2.7        Waiver of Demand and Notices.
 
(a)           GUARANTOR hereby expressly waives diligence, demand, presentment,
protest, any requirement that any right or power be exhausted or any action be
taken against BORROWER or against any Collateral.
 
(b)           GUARANTOR also waives the right to receive any and all notices
(including but not limited to notice of non-payment by BORROWER or by anyone
else, and also including but not limited to notice of dishonor, protest, or
otherwise) with respect to the Liabilities, unless such notice is specifically
required herein.
 
Section 2.8        Claims Against BORROWER and LENDER.   No set-off,
counter-claim, reduction, or diminution of any obligation, or any defense of any
kind or nature (other than performance by GUARANTOR of its obligations
hereunder) which GUARANTOR may have or assert against BORROWER and/or against
LENDER shall be available hereunder to, or shall be asserted by, GUARANTOR
against LENDER in any action arising out of the transactions contemplated hereby
or out of any of the documents or instruments referred to herein.
 
10

--------------------------------------------------------------------------------


 
Section 2.9        Payment of Costs.  GUARANTOR agrees to pay all reasonable
costs, expenses and fees, including all reasonable attorneys' fees, which may be
incurred by LENDER in enforcing or attempting to enforce this Guaranty following
any default on the part of GUARANTOR hereunder, whether the same shall be
enforced by suit or otherwise.
 
ARTICLE III
 
SECURITY


Section 3.1        Pledge of Stock.
 
(a)           To secure its obligations under this Guaranty, GUARANTOR hereby
creates in favor of LENDER and hereby grants to LENDER and hereby pledges to
LENDER a continuing first pledge and security interest in the entirety of
GUARANTOR's interest in each and all of the following (all the following being a
part of the "Pledged Property" defined below):
 
(1)           100 shares of capital stock owned by GUARANTOR in BORROWER, a copy
of the certificate evidencing such shares being attached hereto as Exhibit "A";
 
(2)           any additional shares of capital stock in BORROWER that may
hereafter be pledged by GUARANTOR to LENDER;
 
(3)           any and all interest, stock rights, rights to subscribe,
dividends, stock dividends, dividends paid in stock, liquidating dividends, new
securities, and other property to which GUARANTOR may become entitled by reason
of the ownership of the properties described in the preceding subsections of
this Paragraph;
 
11

--------------------------------------------------------------------------------


 
(4)           any stock dividends, reclassifications, adjustments, or other
changes made during the term of the Loan Agreement in the capital structure of
BORROWER of any of the property described in the foregoing provisions of this
Paragraph (whether such change in capital structure is by way of reorganization,
recapitalization, share split-up, combination of shares, merger, transfer, or
consolidation), together with all new, additional, or substituted shares for
securities of whatever class, issued with respect to any of the property
described in the foregoing provisions of this Paragraph by reason of such
change;
 
(5)           all additions thereto and replacements and substitutes therefor,
whether or not left in the possession of LENDER and whether or not otherwise
mortgaged or pledged to LENDER;
 
(6)           warrants, options, or other rights with respect to any of the
foregoing property described in this Paragraph issued to GUARANTOR during the
term of the Loan Agreement, as from time to time extended or amended, and to the
extent that GUARANTOR exercises any such warrants, option, or right, all new
stock or securities received upon exercise thereof; and
 
(7)           any Proceeds of the Pledged Property.
 
(b)           GUARANTOR covenants and warrants that it will perform or cause to
be performed any and all reasonable steps requested by LENDER to create and
maintain in LENDER's favor a valid first lien on and first security interest in
and pledge of the Pledged Property, including, without limitation, the
execution, delivery, filing and recording of brokerage agreements, assignments
of brokerage agreements, stock transfer authorizations, stock transfer powers,
financing statements and continuation statements, supplemental security
agreements, notes and any other documents necessary, in the opinion of LENDER,
for perfecting the liens and security interests granted to LENDER hereunder,
correcting any inadequate or incorrect description of the Pledged Property or
carrying out the intention of or facilitating the performance of any term,
covenant or condition hereof.  In the event GUARANTOR fails to abide by this
Section or in the event that LENDER in its sole discretion believes time is of
the essence, LENDER may execute all of the above instruments on behalf of
GUARANTOR.
 
12

--------------------------------------------------------------------------------


 
(c)           Not in limitation of the foregoing, GUARANTOR agrees to deliver
executed but undated transfer powers (hereinafter the "Security Transfer
Authorizations", copies of which are attached hereto as Exhibit "B") relating to
the Pledged Property.
 
(d)           Whenever an Event of Default has occurred and is continuing,
LENDER may do any or all of the following at the same time or at different
times:
 
(1)           To the extent LENDER has not already done so, LENDER may proceed
with or without judicial process to take immediate possession of the Pledged
Property or any part thereof not already in the possession of LENDER and
wherever the same may be found. GUARANTOR agrees to pay all costs and expenses
of LENDER in the collection of the Liabilities and enforcement of LENDER's
rights hereunder, including, without limitation, LENDER's reasonable attorney's
fees. GUARANTOR agrees that upon receipt of notice of LENDER's intention to take
possession of all or any part of the Pledged Property, GUARANTOR will do
everything reasonably necessary to make same available to LENDER.
 
13

--------------------------------------------------------------------------------


 
(2)           To the extent LENDER has not already done so, LENDER may transfer
any and all Pledged Property into its name or that of its nominee and may
receive the income and any distributions thereon and either hold the same as
Collateral for the Liabilities or apply the same to any defaulted one of the
Liabilities.
 
(3)           (A)           LENDER may, to the extent that it has not already
done so, date and otherwise complete the Security Transfer Authorizations.
 
(B)           By use of the executed Security Transfer Authorizations, LENDER
may cause the Pledged Property pledged hereunder to be transferred upon the
books of BORROWER or the books of the broker holding such Pledged Property in
such manner as LENDER, its nominees or its assigns may determine, and GUARANTOR
hereby gives full authority to such entity to make such transfers.
 
(4)           LENDER or its nominee may, but shall not be obligated to, demand,
sue for, collect, receive and hold as Pledged Property any or all interest,
dividends and income thereon. In addition, if any securities are held in the
name of LENDER or its nominee, LENDER may exercise all voting and other rights
pertaining thereto as if LENDER were the absolute owner thereof.
 
(5)           Notwithstanding the foregoing, LENDER shall not be obligated to
demand payment of, protest, or take any steps necessary to preserve any rights
in the Pledged Property against prior parties, or to take any action whatsoever
in regard to the Pledged Property, all of which GUARANTOR assumes and agrees to
do.
 
(6)           LENDER may sell the Pledged Property in such commercially
reasonable manner and for such commercially reasonable price as LENDER deems
appropriate without any liability for any loss due to decrease in the market
value of the Pledged Property during the period held or due to decrease in value
because of the terms of sale.
 
14

--------------------------------------------------------------------------------


 
(7)           (A)           LENDER shall have the right to purchase all or any
part of the Pledged Property at a public sale conducted in accordance with the
provisions of the Uniform Commercial Code or at a sale through a licensed
broker.
 
(B)           LENDER shall give GUARANTOR prior notice of any such sale. Such
notice shall be deemed reasonable and properly given if it specifies the time,
date and place of the intended disposition and briefly describes the method of
the intended disposition and it is given to GUARANTOR in the manner specified in
Section 6.2 at least 15 days before any such disposition.
 
(8)           (A)           GUARANTOR recognizes and agrees that, because of the
Securities Act of 1933, as amended (hereinafter referred to as the "Securities
Act"), or any other law or regulation, and for other reasons, there may be legal
and/or practical restrictions or limitations affecting LENDER in any attempt to
dispose of all or certain portions of the Pledged Property and for enforcement
of its rights. For these reasons, LENDER is authorized by GUARANTOR, but not
obligated, to sell all or any part of the Pledged Property at private sale,
subject to investment letter, or in any other manner which will not require the
Pledged Property, or any part thereof, to be registered in accordance with the
Securities Act of 1933, or the rules and regulations promulgated thereunder, or
any other laws or regulations, or which will permit the Pledged Property to be
sold in a manner which will not violate any applicable laws or regulations, at
the best price reasonably obtainable by LENDER at such private sale or other
disposition in the manner mentioned above.
 
15

--------------------------------------------------------------------------------


 
(B)           GUARANTOR understands that LENDER may, in its sole and absolute
discretion, approach a restricted number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Pledged Property, or
any part or parts thereof, than that which would otherwise be obtainable if same
were either offered to a large number of potential purchasers, or registered and
sold in the open market.
 
(C)           LENDER agrees that such private sales shall be made in a
commercially reasonable manner and that LENDER has no obligation to delay sale
of any Pledged Property to permit the issuer thereof to register it for public
sale under any applicable federal or state securities law.
 
(D)           No sale of the Pledged Property shall be made hereunder without
prior notice from LENDER to GUARANTOR. Such notification shall be deemed
reasonable and properly given if it specifies the time, date and place of the
intended disposition and briefly describes the method of the intended
disposition and it is given to GUARANTOR in the manner specified in Section 6.2
at least 15 days before any such disposition.
 
(9)           If any consent, approval or authorization of any state, municipal
or other governmental department, agency or authority should be necessary to
effectuate any sale or other disposition of all or any part of the Pledged
Property, GUARANTOR will execute all such applications and other instruments as
may be required in connection with securing any such consent, approval or
authorization, and will otherwise use its best efforts to secure the same and
otherwise cooperate with LENDER.
 
16

--------------------------------------------------------------------------------


 
(10)           In the event that LENDER determines that a sale of the Pledged
Property by private sale, as more fully set forth above, is not in LENDER's best
interest, then GUARANTOR, at its own cost and expense, and the request of
LENDER, shall use its best efforts necessary on its own part or on the part of
any officers of the issuer of the Pledged Property, to execute or do any such
actions as may reasonably be required to permit LENDER to comply with the
Securities Act, state securities or "Blue Sky" laws, or any other federal, state
or local law, statute or regulation, necessary to permit the sale of the Pledged
Property by LENDER.  The laws, rules and regulations set forth above are by way
of example only and may not be limited, as to GUARANTOR's duties, in any way.
 
(11)           The proceeds of any sale shall be applied in the following
order:  first, to pay all costs and expenses of every kind for care,
safekeeping, collection, sale, foreclosure, delivery, or otherwise respecting
the Pledged Property (including expenses incurred in the protection of LENDER's
title to or lien upon or right in any of the Pledged Property, reasonable
expenses for legal services of any kind in connection therewith or in making any
such sale or sales, insurance, commission for sale, and guaranty); then to the
Liabilities in the order selected by LENDER in its discretion and, to the extent
any proceeds remain after the full payment of all Liabilities, to GUARANTOR. If
the proceeds of any such sale or sales are insufficient to pay all Liabilities
with interest, GUARANTOR agrees to pay the balance thereof on demand.
 
Section 3.2          Rights of LENDER in the Collateral.  LENDER shall have all
rights in the collateral described in this Article as are set forth in the
Uniform Commercial Code of the State of New Jersey and are as otherwise
available at law and in equity.
 
17

--------------------------------------------------------------------------------


 
Section 3.3           Security Agreement. This Guaranty shall constitute a
security agreement under the Uniform Commercial Code of the State of New Jersey.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES


In order to induce LENDER to enter into the Loan Agreement and to perform its
obligations thereunder, GUARANTOR makes the following representations and
warranties to LENDER, each and all of which shall survive the execution and
delivery of this Guaranty:
 
Section 4.1
 
(a)           GUARANTOR is a corporation of the State of Delaware with its
principal place of business at 10 East 40th Street, Suite 3110, New York, New
York, 10017.
 
(b)           GUARANTOR's correct legal name is "FIVE STAR PRODUCTS, INC.”
 
(c)           GUARANTOR uses no trade names.
 
(d)           GUARANTOR owns no patents, trade names or trade marks.
 
(e)           GUARANTOR operates as a holding company and business directly
related thereto.
 
(f)           The stock of GUARANTOR is publicly traded.
 
(g)           (1)            BORROWER is GUARANTOR’s onlySubsidiary:
 
18

--------------------------------------------------------------------------------


 
(2)           For purposes of the foregoing, a "Subsidiary" means any
corporation more than a majority (by number of votes) of the common stock of
which is at the time owned or controlled by GUARANTOR or a Subsidiary of
GUARANTOR.
 
Section 4.2        GUARANTOR is in good standing under the laws of the State of
Delaware, the state of its incorporation.
 
Section 4.3        GUARANTOR is qualified to do business and is in good standing
in the State of New York and in each jurisdiction where the nature of its
business requires it to be so qualified except where the failure to so qualify
would not have a Materially Adverse Effect with respect to GUARANTOR.
 
Section 4.4        GUARANTOR has full power and authority and has received all
necessary corporate approvals (including Board of Director approval) to execute,
deliver and perform this Guaranty and each of the other Loan Documents to which
it is a party, and to perform and observe the terms and provisions hereof and
thereof.
 
Section 4.5        This Guaranty is a legal, valid and binding agreement of
GUARANTOR enforceable against GUARANTOR in accordance with its terms and each of
the other Loan Documents to which it is a party is similarly valid, binding and
enforceable, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, relating to or affecting the enforcement of creditors' rights
generally and except that the remedy of specific performance and other equitable
remedies are subject to judicial discretion.
 
19

--------------------------------------------------------------------------------


 
Section 4.6        No consent or approval of any trustee or holder of any
indebtedness or obligation of GUARANTOR is necessary in connection with the
execution and delivery of this Guaranty or any of the other Loan Documents to
which it is a party, or any transaction contemplated hereby, except as may have
been obtained and certified copies of which have been delivered to LENDER.
 
Section 4.7        No consent, permission, authorization, order or license of
any governmental authority is necessary in connection with the execution and
delivery of this Guaranty or any of the other Loan Documents to which it is a
party, or any transaction contemplated hereby, except as may have been obtained
and certified copies of which have been delivered to LENDER.
 
Section 4.8        There is no provision of any indenture or agreement, written
or oral, to which GUARANTOR is a party or under which GUARANTOR is obligated
which would be contravened by the execution and delivery of this Guaranty or any
of the other Loan Documents to which it is a party, or by the performance of any
provision, condition, covenant or other term hereof or thereof.
 
Section 4.9        There is no statute, rule or regulation, or any judgment,
decree or order of any court or agency binding on GUARANTOR which would be
contravened by the execution and delivery of this Guaranty or any of the other
Loan Documents to which it is a party, or by the performance of any provision,
condition, covenant or other term hereof or thereof.
 
Section 4.10
 
(a)           GUARANTOR has timely filed all returns and information and other
reports required of GUARANTOR under all Federal, State, local and foreign tax
laws to which GUARANTOR is subject.
 
20

--------------------------------------------------------------------------------


 
(b)           All such returns and reports are true, correct and complete in all
material respects.
 
(c)           There are not now in effect any extensions of time in which to
assess additional taxes.
 
(d)           GUARANTOR has paid or made adequate provision for the full payment
of all fees, taxes, interest and penalties which have been incurred or are due
and payable by GUARANTOR or which have been asserted or proposed to be asserted
against GUARANTOR.
 
(e)           The liability for taxes shown on the most current financial
statements of GUARANTOR submitted to LENDER is sufficient for the payment of all
Federal, State, local and foreign taxes attributable or with respect to all
periods, or portions thereof, prior to the date of such financial statements
remaining unpaid as of such date and any interest thereon to such date.
 
(f)           GUARANTOR is not now being audited by any tax authority nor are
there pending any unresolved issues arising from prior audits, except as set
forth in the most current financial statements of BORROWER submitted to LENDER.
 
(g)           No present assessments are open against GUARANTOR by any taxing
authority, nor is any penalty or deficiency by any such authority currently
outstanding.
 
Section 4.11      No action or proceeding which, if adversely determined would
likely have a Materially Adverse Effect, is now pending or, to the knowledge of
GUARANTOR, is threatened against GUARANTOR at law, in equity or otherwise,
before any court, board, commission, agency or instrumentality of any federal,
state or local government or of any agency or subdivision thereof, or before any
arbitrator or panel of arbitrators other than claims fully covered by insurance.
 
21

--------------------------------------------------------------------------------


 
Section 4.12      All financial statements of GUARANTOR and all written
information and other written data furnished by GUARANTOR to LENDER are complete
and correct, and such financial statements have been prepared in accordance with
generally accepted accounting principles and practices consistently applied and
accurately and fairly represent the financial condition of GUARANTOR as of such
date.  Since such date there has been no material change in GUARANTOR's
financial condition sufficient to impair GUARANTOR's ability to repay the
Liabilities in accordance with the terms thereof.  GUARANTOR has no contingent
obligations, liabilities for taxes or other outstanding financial obligations
which are material in the aggregate, except as disclosed in such statements,
information and data.
 
Section 4.13
 
(a)           No employee benefit plan established or maintained, or to which
contributions have been made, by GUARANTOR which is subject to the Title I of
the Employee Retirement Income Security Act of 1974, as amended and in effect on
the date hereof ("ERISA"), had an accumulated funding deficiency (as such term
is defined in Section 302 of ERISA) as of the last day of the fiscal year of
such plan ended most recently prior to the date hereof.  No material liability
to the Pension Benefit Guaranty Corporation (other than premiums payable to it)
has been or is expected by GUARANTOR to be incurred by GUARANTOR with respect to
any such plan.  The execution and delivery of this Guaranty will not involve any
prohibited transactions within the meaning of ERISA or Section 4975 of the
Internal Revenue Code.  As used in this Section, the term "employee benefit
plan" shall have the meaning assigned to such term in Section 3(2) of ERISA.
 
22

--------------------------------------------------------------------------------


 
(b)           GUARANTOR will not permit the occurrence of any Termination Event
under ERISA, or the occurrence of a termination or partial termination of a
Defined Contribution Plan which would result in a liability to GUARANTOR or any
Subsidiary in excess of $150,000.
 
(c)           GUARANTOR will not engage, or permit GUARANTOR or any Subsidiary
to engage, in any prohibited transaction under Section 406 of ERISA or Section
4975 of the Internal Revenue Code, for which a civil penalty pursuant to Section
502(i) of ERISA or a tax pursuant to Section 4975 of the Internal Revenue Code
is imposed in excess of $150,000.
 
(d)           GUARANTOR will not engage or permit GUARANTOR or any Subsidiary to
engage, in any breach of fiduciary duty under Part 4 of Title I of ERISA; or
 
(e)           GUARANTOR will not permit the establishment of any Employee
Benefit Plan providing post-retirement welfare benefits or establish or amend
any Employee Benefit Plan which establishment or amendment could result in
liability to GUARANTOR or any Subsidiary individually or together with all
similar liabilities and increases, is material to GUARANTOR or any Subsidiary;
or
 
(f)           GUARANTOR will not fail, or permit GUARANTOR or any Subsidiary to
fail, to establish, maintain and operate each Employee Benefit Plan in
compliance in all material respects with the provisions of ERISA, the Internal
Revenue Code and all other applicable laws and the regulations and
interpretations thereof.
 
23

--------------------------------------------------------------------------------


 
Section 4.14      GUARANTOR represents and warrants to LENDER that GUARANTOR's
execution of this Guaranty is in furtherance of its corporate purposes and that
LENDER’s extending the Revolving Loan to BORROWER will inure to GUARANTOR's
economic benefit.
 
ARTICLE V
 
POSITIVE COVENANTS
 
Section 5.1        GUARANTOR covenants and agrees that until the full and final
payment of the Liabilities, unless LENDER waives compliance in writing:
 
(a)           GUARANTOR will maintain, preserve and keep its properties and
assets or cause the same to be maintained, preserved and kept in good repair,
working order and condition excepting reasonable wear and tear; make or cause to
be made all necessary and proper repairs, replacements and renewals thereto as
shall from time to time be necessary; and make or cause to be made all necessary
and proper substitutions, additions, modifications and improvements as may be
necessary to preserve (1) the value of GUARANTOR's properties and assets, (2)
their usefulness to GUARANTOR and (3) their fitness for their intended purposes,
provided that nothing in this Section 5.1(a) shall prevent GUARANTOR from
discontinuing the operation and maintenance of any of its properties and
disposing of same if in the judgment of GUARANTOR such is desirable in the
conduct of its business and such discontinuance and disposition do not in the
aggregate have a Materially Adverse Effect with respect to GUARANTOR.
 
(b)           GUARANTOR will pay as they become due, all taxes (or will provide
adequate reserves therefor), assessments, levies and other governmental charges,
by whatever name called, that may at any time be lawfully assessed or levied
against or with respect to GUARANTOR and its assets (including, but not by way
of limitation, any tax, assessment or other governmental charge which, if not
paid, will become a lien or charge upon any such assets and will also pay all
utilities and other charges incurred in the operation, maintenance, use and
upkeep of any such assets.
 
24

--------------------------------------------------------------------------------


 
(c)           GUARANTOR agrees that in the event that the Collateral or any part
thereof shall be impaired by LENDER or damaged or partially or totally destroyed
(1) there shall be no abatement or reduction in the amounts payable hereunder
and (2) GUARANTOR's obligations hereunder shall continue in full force and
effect.
 
(d)           GUARANTOR will preserve and maintain GUARANTOR's corporate
existence, maintain all of GUARANTOR's rights, privileges and franchises
necessary or desirable in the normal conduct of GUARANTOR's business, conduct
GUARANTOR's business in an orderly and regular manner, not dissolve or otherwise
dispose of all or a substantial part of GUARANTOR's assets and not consolidate
with or merge into another corporation or permit one or more other corporations
to consolidate with or merge into GUARANTOR except that (1) GUARANTOR may merge
with and into BORROWER so long as BORROWER is the survivor and (2) GUARANTOR may
merge into (with GUARANTOR as the surviving corporation) a corporation which,
immediately prior to such merger, has no substantial assets other than shares of
GUARANTOR’s  common stock or no substantial liabilities other than liabilities
directly related to the purchase of said shares of GUARANTOR’s common stock or
directly related to the said merger transaction (the “Merger”), with GUARANTOR
in all the foregoing cases being a wholly-owned subsidiary of National Patent
Development Corporation immediately after the effectiveness of the Merger.
 
25

--------------------------------------------------------------------------------


 
(e)           At any time or from time to time when in the reasonable opinion of
LENDER or its counsel it shall be necessary or desirable, GUARANTOR will
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered any supplement hereto or other document, instrument, agreement or
other writing as may reasonably be required for carrying out the intention of or
facilitating the performance of any term, covenant or condition of this Guaranty
or the Loan Agreement. In the event GUARANTOR fails to abide by this Section or
in the event that LENDER in its sole discretion believes time is of the essence,
LENDER may execute all the above instruments on behalf of GUARANTOR.
 
(f)           (1)           GUARANTOR understands that the Loan Agreement
requires BORROWER to provide LENDER with quarterly consolidated and annual
consolidated and consolidating financial statements for BORROWER and GUARANTOR.
 
(2)           GUARANTOR acknowledges that obligations and agrees to be bound
thereby to the same extent as if those obligations were set forth herein at
length.
 
(g)           GUARANTOR will notify LENDER in writing within a reasonable time
(which shall in no event exceed ten business days) of the commencement or threat
of any litigation against GUARANTOR which, if determined adversely to GUARANTOR
would result in GUARANTOR's dissolution or liquidation, prevent or materially
impair GUARANTOR from conducting GUARANTOR's business substantially as now
conducted, prevent or materially impair GUARANTOR from repaying the Liabilities
or otherwise faithfully performing its obligations under this Guaranty or result
in a Materially Adverse Effect with respect to GUARANTOR.  Without intending to
limit the generality of the foregoing or constituting an admission of the
applicability of the standard set forth in the preceding sentence, any
litigation which seeks monetary damages (whether compensatory or punitive) from
GUARANTOR in an aggregate amount in excess of $50,000.00 which is not covered by
insurance shall be deemed to constitute litigation of a character which must be
reported to LENDER.
 
26

--------------------------------------------------------------------------------


 
(h)           GUARANTOR will at all times comply with, or cause to be complied
with, all laws, statutes, rules, regulations, orders and directions of any
governmental authority having jurisdiction over GUARANTOR and GUARANTOR's
business except to the extent such non-compliance would not have a Materially
Adverse Effect with respect to GUARANTOR.
 
Section 5.2        LENDER shall have full access to, and the right, through its
officers, agents, attorneys or accountants and at GUARANTOR's expense to:
examine, check, inspect and make abstracts and copies from GUARANTOR's books,
records, audits, correspondence, and all other papers; enter upon GUARANTOR's
premises during business hours and from time to time, for the foregoing purpose.
 
Section 5.3       Nothing herein contained shall be construed to constitute
LENDER as GUARANTOR's agent for any purpose whatsoever and LENDER shall not be
responsible nor liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof. LENDER shall not, under any circumstances, or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Accounts Receivable or any instrument received in payment thereof or for any
damage resulting therefrom.  LENDER does not, by anything herein or in any
assignment or otherwise, assume any obligations of GUARANTOR under any Account,
contract or agreement assigned to LENDER, and LENDER shall not be responsible in
any way for the performance by GUARANTOR of any of the terms and conditions
thereof.
 
27

--------------------------------------------------------------------------------


 
ARTICLE VI
SUITS, ACTIONS AND PROCEEDINGS,
NOTICE AND SERVICE OF PROCESS,
PLEADINGS AND OTHER PAPERS


Section 6.1        Consent to Service of Process.  GUARANTOR irrevocably (a)
agrees that any suit, action or other legal proceeding arising out of this
Guaranty may be brought in the courts of record of the State of New Jersey or
the courts of the United States located in the State of New Jersey, (b) consents
to the jurisdiction of each such court in any such suit, action or proceeding,
and (c) waives any objection which GUARANTOR may have to the laying of venue of
any such suit, action or proceeding in any of such courts.
 
Section 6.2        Notices.
 
(a)           (1)           Any communication given hereunder shall be addressed
to GUARANTOR at the address set forth in the preamble of this Guaranty.
 
(2)           Any communication given hereunder shall be addressed to LENDER in
the manner set forth in the Loan Agreement.
 
(b)           All notices shall be sent by hand delivery, by certified mail,
return receipt requested, postage prepaid or by a recognized overnight delivery
service.
 
(c)           Notices sent by hand delivery shall be deemed received when
delivered to the address and/or person set forth in subsection (a) above;
notices sent by certified mail shall be deemed received when accepted; and
notices sent by overnight delivery service shall be deemed received the next
business day after entrustment of the notice to the overnight delivery service.
 
28

--------------------------------------------------------------------------------


 
Section 6.3       Actions and Proceedings.  GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR THEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE LOAN AGREEMENT WITH BORROWER
AND TO CONTINUE TO ADVANCE MONEY TO BORROWER THEREUNDER.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1        No Remedy Exclusive; Effect of Waiver.  No remedy herein
conferred upon or reserved to LENDER is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Guaranty or now
or hereafter existing at law or in equity.  No delay or omission to exercise any
right or power accruing upon any default, omission or failure of performance
hereunder shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.  In order to entitle LENDER to exercise
any remedy reserved to it in this Guaranty, it shall not be necessary to give
any notice not specifically provided for herein. In the event any provision
contained in this Guaranty should be breached by any party and thereafter duly
waived by the other party so empowered to act, such waiver shall be limited to
the particular breach so waived and shall not be deemed to waive any other
breach hereunder.  No waiver, amendment, release or modification of this
Guaranty shall be established by conduct, custom or course of dealing, but
solely by an instrument in writing duly executed by the party to be charged.
 
29

--------------------------------------------------------------------------------


 
Section 7.2        Lost Guaranty.  Upon receipt of an affidavit of an officer of
LENDER as to the loss, theft, destruction or mutilation of this Guaranty,
GUARANTOR will issue, in lieu hereof, a replacement guaranty in the same
principal amount thereof and otherwise of like tenor. LENDER will indemnify
GUARANTOR in the event that a replacement Guaranty is issued and this Guaranty
was not in fact lost, stolen, destroyed or mutilated but was instead transferred
by LENDER to a third party making claim hereunder.
 
Section 7.3        Anti-Usury.  All agreements between Guarantor and LENDER are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to LENDER for the use or
the forbearance of the indebtedness evidenced hereby exceed the maximum
permissible under applicable law.  As used herein, the term "applicable law"
shall mean the law in effect as of the date hereof provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Guaranty shall be governed by such new law as of its
effective date.  In this regard, it is expressly agreed that it is the intent of
Guarantor and LENDER in the execution, delivery and acceptance of this Guaranty
to contract in strict compliance with the laws of the State of New Jersey from
time to time in effect.  If, under or from any circumstances whatsoever,
fulfillment of any provision hereof or of any of the Loan Documents at the time
of performance of such provision shall be due, shall involve transcending the
limit of such validity prescribed by applicable law, then the obligation to be
fulfilled shall automatically be reduced to the limits of such validity, and if
under or from circumstances whatsoever LENDER should ever receive as interest an
amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance
evidenced hereby and not to the payment of interest.  This provision shall
control every other provision of all agreements between Guarantor and LENDER.
 
30

--------------------------------------------------------------------------------


 
Section 7.4        Inconsistencies.  In the event of an inconsistency between
this Guaranty or any other documents affording LENDER rights and remedies, such
inconsistency shall be resolved by an interpretation which expands the rights of
LENDER rather than limits such rights.
 
Section 7.5        Definition of Reasonableness.  Any requirement in this
Guaranty that LENDER shall act reasonably shall be broadly and liberally
construed in favor of LENDER bearing in mind the need of LENDER to protect its
security interests and to realize upon the Collateral.
 
Section 7.6        Severability.  The invalidity or unenforceability of any one
or more phrases, sentences, clauses or Sections contained in this Guaranty shall
not affect the validity or enforceability of the remaining portions of this
Guaranty, or any part thereof.
 
31

--------------------------------------------------------------------------------


 
Section 7.7        Survival of Covenants.
 
(a)           The covenants (including GUARANTOR's guaranty to pay the
Liabilities) made by GUARANTOR in this Guaranty shall survive until the later to
occur of (1) that date which falls 180 days after LENDER receives notice from
GUARANTOR that GUARANTOR terminates GUARANTOR's obligations under this Guaranty
or (2) that date which falls 180 days after the termination of this Guaranty by
operation of law.
 
(b)           Notwithstanding the provisions of subsection (a) above,
GUARANTOR's obligation to pay the Liabilities which are in existence on the
effective termination date of this Guaranty shall continue in full force and
effect past such termination date and shall remain in full force until all those
Liabilities are paid in full.
 
Section 7.8        Governing Law.  This Guaranty shall be construed in
accordance with and governed by the laws of the State of New Jersey.
 
Section 7.9        Successors and Assigns.  This Guaranty shall be binding upon
GUARANTOR and GUARANTOR's successors and assigns, and shall inure to the benefit
of LENDER and its successors and assigns.
 
Section 7.10      Joint and Several Liability.  ALL OBLIGATIONS OF GUARANTOR ARE
JOINT AND SEVERAL WITH THE OBLIGATIONS OF ANY OTHER GUARANTOR.
 
Section 7.11      Guaranty Referred to in Loan Agreement. This Guaranty is the
"Guaranty" referred to in the Loan Agreement.
 
32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, GUARANTOR has caused this Guaranty to be executed by its
duly authorized corporate officers on date and year first above written.



WITNESS:
  FIVE STAR PRODUCTS, INC.                       /s/ IRA SOBOTKO          By: 
/s/ JOHN BELKNAP       Ira Sobotko, Secretary        John Belknap, President   

 
 
 
 
 
 
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

 

